DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This Non-FINAL action is in response to applicant’s amendment of 21 April 2022.  Claims 13-24 are pending. Claims 13-16 and 19-24 are currently amended and claims 1-12 are cancelled.
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
Response to Arguments
Applicant’s filling of drawings with respect to the claim(s) objection as set forth in the office action of 23 February 2022 have been fully considered and are persuasive. As such, the objection(s) has been withdrawn.   

Applicant’s arguments/amendments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 23 February 2022 have been fully considered are not persuasive. Examiner notes that applicant has not provided any arguments in regards the claim interpretation under 35 USC 112(f) set forth in the office action, as such the claim interpretation under 112(f) is maintained.
Applicant’s amendments, with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 23 February 2022 have been fully considered and are persuasive. However, applicant’s amendment raises new rejection addressed below under 35 USC 112(b).
Applicant’s amendments/arguments with respect to the rejection of claims 13-24 under 35 USC 101 have been carefully considered and are not persuasive. 
Applicant firstly argue that the instant application is similar to case laws (pages 9-14 of the remarks). Applicant specifically points out The Berkheimer memorandum on April 19, 2018 by the Patent Office which addresses whether additional elements "represent well-understood, routine, conventional activity" and the particular reasoning required to support such a finding. 
In this regard, the Office acknowledges the following as regards required evidence: As provided in MPEP § 2106.05(d)(I), "an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. This memorandum clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III below." 
The Berkheimer memo therefore provides that a claim does recite "significantly more" unless proven otherwise: "an additional element (or combination of elements) is not well- understood, routine, or conventional unless the examiner finds, and expressly supports a rejection in writing with" evidence, which is limited to the following: An express statement in the specification or a statement made during prosecution about the element(s). 
Further, applicant points the deputy commissioner of the U.S. Patent Office issued a memorandum for patent examination policy regarding recent opinions of the u.s. court of Appeals for the Federal Circuit (Federal Circuit) in McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) and BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F .3d 1341 (Fed. Cir. 2016), in which the memorandum provide additional information about finding eligibility for software claims, including, for example, the following: The Deputy Commissioner summarized the MCRo decision as follows: In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. 
Notable Points from McRO: Examiners should consider the claim as a whole under Step 2A of the USPTO's SME guidance, and should not overgeneralize the claim or simplify it into its "gist" or core principles, when identifying a concept as a judicial exception. See also the discussion of identifying an abstract idea in the May 4, 2016 Memorandum (in Section II.A) and the discussion of claims directed to improvements in computer-related technology in the May 19, 2016 Memorandum about Enfish, which is available on the USPTO's SME Webpage. 
An "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer. 
The Deputy Commissioner summarized the bascom decision as follows: In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end- users, with customizable filtering features specific to each end user (note that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception). 
Notable Point from BASCOM: In Step 2B of the USPTO's SME guidance, examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amount to significantly more, as this may be found in the nonconventional and non-generic arrangement of known, conventional elements. See also the discussion of evaluating combinations of additional elements in the May 4, 2016 Memorandum. Further, applicant points out similar arguments for case law fish (LL V. Microsoft Corp). Confirming that a claim directed to a software-based improvement to computer technology "is likely not similar to claims that have previously been identified as abstract by the courts." Cautioning against characterizing the claim at a level of abstraction untethered from the language of the claim. Emphasizing that the ability of an invention to run on a general-purpose computer does not automatically doom the claim.

Examiner has considered the arguments and respectfully disagree:
The instant application is not similar to the case laws listed in the remark. The claims are directed to determining position of a vehicle and updating map based on the position and surrounding features under mental process concepts performed in the human mind. Accordingly, the claims recite an abstract idea (see below 101 rejection). With to step 2A prong 2 and step 2B, the judicial exception is not integrated into a practical application. The additional elements recited in the claim(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, (see below 101 rejection). The additional elements just “apply it” on a computer (MPEP 2106.05F), because it’s just displaying results. 
Furthermore, applicant argues as to the case of Alice corporation Ply.Ltd. V. CLS bank international and its analysis that the instant application is not directed to an abstract idea, and if so determine if the abstract idea has been applied in an eligible manner by considering all the limitations of the claim (see pages 14-17 of the remarks). 

Examiner has considered the arguments and respectfully disagree: 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 13, 20, and 23 recite determining a position of the mobile device; wherein the position of the mobile device is determined at regular intervals and the surroundings features are detected so that a distance and/or an orientation of the surroundings features with respect to the mobile device are determined (in other words, determining the position of the mobile at regular intervals and determining distance and/or an orientation of the surroundings features with respect to the mobile device). For example, the claim(s) limitations encompass a person looking at data of positions of the mobile device and surroundings features around the device and determining a position of the mobile device and determining distances or orientations of surrounding features with respect to the device. The various steps are being executed by various units and processors does not take the limitations out of the mental process grouping. Thus, the claims recite a mental process. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes). For more details of the analysis see rejection 101 below. 
Further, the independent claims recite(s) the additional limitations of receiving first map data and to transmit second map data, the first map data representing a first map, the first map data being received from an external server, the second map data representing the map, the second map data being transmitted to the external server, detect surroundings data values, the surroundings data values representing surroundings of the mobile device; detecting an input signal, causing at least one change of the maps, including the first map and the map, display the first map and the map; transmitting from an external server to the  mobile device, the map is transmitted from the mobile device to the external server, and providing the first map and the map to operate an automated vehicle, a mobile device, a first transceiver unit, a localization sensor system, a surrounding sensor system, a display unit, an input means, second transceiver, an interface, server, an interface, and, a stereo camera, and an evaluation unit. The receiving, transmitting, and detecting surroundings data values are recited at a high level of generality (i.e., as a general means of gathering data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. For example, a first map or map data is gathered by receiving, transmitting, and detecting information between a mobile device and a server. The displaying, providing, and causing steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the generating step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. For example, the providing step recite “providing the map, including the first map and the map so that the first map and the map are retrievable by….” Which under the broadest reasonable interpretation merely providing data so that it could be retrieved which encompasses scenarios in which the automated vehicle is operating without retrieving the maps (the data is not necessarily being retrieved). The surrounding sensor(s) system configured to detect surroundings data values, the surroundings data values representing surroundings of the mobile device is/are recited at a high level of generality (claimed generically) and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception. These limitations are recited at a high level of generality (i.e., as a general means for data gathering), and amount to mere generic data gathering components. The recited additional limitation(s) of a mobile device, a first transceiver unit, a localization sensor system, a display unit, an input means, second transceiver, an interface, server, an interface, a stereo camera, and an evaluation unit. These limitations are recited at a high level of generality and merely automate the generating steps.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No). For more details of the analysis see rejection 101 below.
Furthermore, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 13-24 under USC 101 is maintained herein.
Applicant’s arguments with respect to claims 13-16 under USC103 as being unpatentable over Kaplan in view of Aoki, claims 17-19 over Kaplan in view of Aoki in view of Stahlin, claims 20-21 and 23 under Kaplan in view of Aoki and Breed, and claims 22 and 24 under Kaplan in view of Aoki, Breed and Stahlin in have been fully considered but are not all persuasive, see response below and 103 rejection for detailed response and mapping of the claims. 
Further applicant specifically argues the combination of the obviousness rejection which examiner believe are not persuasive. 

Applicant specifically argues as further regards the obviousness rejections, it is also respectfully submitted that instead of providing a prima facie case of obviousness, the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action. In this regard, the cases of In re Fine, supra, and In re Jones, 21 U.S.P.Q.2d 1941 (Fed. Cir. 1992), make plain that the Office's generalized assertions that it would have been obvious to modify or combine the references do not properly support a § 103 rejection. It is respectfully submitted that those cases make plain that the Office Actions to date reflect a subjective "obvious to try" standard, and therefore does not reflect the proper evidence to support an obviousness rejection based on the references relied upon. In particular, the Court in the case of In re Fine stated that: The PTO has the burden under section 103 to establish a prima facie case of obviousness. It can satisfy this burden only by showing some objective teaching in the prior art or that knowledge generally available to one of ordinary skill in the art would lead that individual to combine the relevant teachings of the references. This it has not done.... Instead, the Examiner relies on hindsight in reaching his obviousness determination.... One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention.  In re Fine, 5 U.S.P.Q.2d at 1598 to 1600 (citations omitted; italics in original; emphasis added). Likewise, the Court in the case of In re Jones stated that: Before the PTO may combine the disclosures of two or more prior art references in order to establish prima facie obviousness, there must be some suggestion for doing so, found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.... Conspicuously missing from this record is any evidence, other than the PTO's speculation (if it be called evidence) that one of ordinary skill .., would have been motivated to make the modifications ... necessary to arrive at the claimed [invention]. In re Jones, 21 U.S.P.Q.2d at 1943, 1944 (citations omitted; italics in original). 
Examiner have carefully considered the arguments and respectfully disagree. For the obviousness rejection, Kaplan is directed to updating the database of a geographic location or area in which the mobile device for doing so could be part of a vehicle (carried or mounted see para 0023) so that geographic (maps) database are updated for determining position of the mobile device (vehicle). Breed is also related to creating a map for a vehicle to enable correction of vehicle positioning (see Breed abstract and para 0187). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan as modified by Aoki teachings of mobile device mounted and image receiver mounted on the vehicles (car) for map developing/creating to incorporate the teachings of Breed of an interface configured to provide the first map and/or the highly precise map in such a way that the first map and/or the highly precise map may be retrieved by at least one automated vehicle for operating the automated vehicle. Since Kaplan’s mobile device could be a vehicle or part of a vehicle to improve determining position of the mobile device (vehicle), modifying Kaplan as modified by Aoki would be done to increase the safety of vehicles on a road by improving accuracy of maps of the roads provided to vehicles (see Breed et al para 0004, 0253, and 0434).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a first transceiver unit to receive the first map data and to transmit second map data”, “a display unit to display maps”, “a second transceiver unit to transmit first map data and to receive second map data, and “an input means for detecting an input signal” in claim 13, 20, and 23.
Corresponding structure for the first/second transceiver units are found on pages 9-11 to include a processor, memory, and hard drive, the display unit is designed as a screen as recited on page 9, and the input unit on page 5 is preferably designed to detect the input signal with the aid of pressure onto the input unit, touch screen, keyboard, or a microphone for an audio input.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 13 line 3, line 5, and line 15, the recited limitations “the first map data”, “the second map data”, and “the surrounding features” are indefinite. There is insufficient antecedent basis for these limitations in the claim. Further in line 18, the recited limitation “wherein distances and/or orientations” is indefinite. It is unclear to the examiner if this is referring to distances and orientation recited previously or is a different limitation. Further in line 20, the recited limitation “the external server” is indefinite. It is unclear to the examiner if this is referring to the external server recited previously or a different external server. 
In claim 20 line 21, the recited limitation “function of the position and/or the surroundings is indefinite. It is unclear to the examiner if this is referring to the position and surroundings of the mobile device recited previously or are different positions and surroundings. Further in line 23, the recited limitation “the surrounding features” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 31, the recited limitation “an automated vehicle” is indefinite. It is unclear to the examiner if this is referring to the automated vehicle recited previously or is a different automated vehicle. 
In claim 23 lines 1-2, the recite limitation “providing a first and/or a map” is indefinite. It is unclear to the examiner what a first is referring to, is it a first map? Further in line 3, the recited limitation “the first map” is indefinite. There is insufficient antecedent basis for this limitation in the claim. further in line 6, the recited limitation “the map” is indefinite. It is unclear to the examiner if this is referring to the map recited in lines 1-2 and if so, this is not necessitated in the claim since the claim previously recite a first and/or a map. That is under the broadest reasonable interpretation the method is only for transmitting and providing a first and does not require a map. Further in line 25, the recited limitation “at least one automated vehicle” is indefinite. It is unclear to the examiner if this is referring to the at least one automated vehicle recited previously or is a different limitation. Further in line 28, the recited limitation “the surrounding features” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 33, the recited limitation “an external server” is indefinite. It is unclear to the examiner if this is referring to the external server recited previously or is a different external server. Further in line 35, the recited limitation “an automated vehicle” is indefinite. It is unclear to the examiner if this is referring to the automated vehicle recited previously or is a different automated vehicle. 
Claims 14-19, 21-22, and 24 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 13-24 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category   
Independent claims 13, 20, and 23 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. 
Independent claims 13, 20, and 23 recite determining a position of the mobile device; wherein the position of the mobile device is determined at regular intervals and the surroundings features are detected so that distance and orientations of the surroundings features with respect to the mobile device are determined (in other words, determining the position of the mobile at regular intervals and determining distance and orientations of the surroundings features with respect to the mobile device). For example, but for the “localization sensor system, surrounding sensor system, stereo camera, and an evaluation unit”, the claim(s) limitations encompass a person looking at data of positions of the mobile device and surroundings features around the device and determining a position of the mobile device and determining distances and orientations of surrounding features with respect to the device. The various steps are being executed by various units and processors does not take the limitations out of the mental process grouping. Thus, the claims recite a mental process. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
The independent claims recite(s) the additional limitations of receiving first map data and to transmit second map data, the first map data representing a first map, the first map data being received from an external server, the second map data representing the map, the second map data being transmitted to the external server, detect surroundings data values, the surroundings data values representing surroundings of the mobile device; transmit first map data and to receive second map data, the first map data representing a first map, the first map data being transmitted to the mobile device, the second map data representing the map, the second map data being received from the mobile device; display maps, including the first map and the map; detect an input signal, causing at least one change of the maps, transmitting first map data and receiving map data; including the first map and the highly precise map, transmitting from an external server to the  mobile device, the map is transmitted from the mobile device to the external server; display the first map and/or highly precise map; and providing the maps, including the first map and the highly precise map; a mobile device, a first transceiver unit, a localization sensor system, a surrounding sensor system, a display unit, an input means, second transceiver, an interface, server, an interface, and, a stereo camera, and an evaluation unit. The receiving, transmitting, and detecting surroundings data values are recited at a high level of generality (i.e., as a general means of gathering data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. For example, a first and second map or map data is/are gathered by receiving, transmitting, and detecting information between a mobile device and a server. The displaying, providing, causing steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the generating step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. For example, the providing step recites providing the map, including the first map and the map so that the first map and map are retrievable or are provided to operate an automated vehicle, under the broadest reasonable interpretation merely providing data so that it could be retrieved. This encompasses scenarios in which the automated vehicle is operating without retrieving the maps (the data is not necessarily being retrieved) or that the maps are provided for the automated vehicle but the actual operation of the automated vehicle based on the first map and the map is not necessitated or in action (control). The surrounding sensor(s) system configured to detect surroundings data values, the surroundings data values representing surroundings of the mobile device is/are recited at a high level of generality (claimed generically) and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception. These limitations are recited at a high level of generality (i.e., as a general means for data gathering), and amount to mere generic data gathering components. The recited additional limitation(s) of a mobile device, a first transceiver unit, a localization sensor system, a display unit, an input means, second transceiver, server, an interface, a stereo camera, and an evaluation unit. These limitations are recited at a high level of generality and merely automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving, transmitting, displaying, and providing steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 14-19, 21-22, and 24 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 13-24 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (US 20120135745 A1) in view of in view of Aoki (US 20160196654 A1) in view of Breed et al (US 20190271550 A1).
With respect to claim 13, Kaplan teaches a mobile device for updating map data and transmitting a map, comprising (see at least [0021] and [Fig. 1-2] “mobile device” 100): 
a first transceiver unit to receive the first map data and to transmit second map data (see at least [0005], [0030], and [0034-0036], Kaplan teaches communication interface for reception and transmission of first map data.), the first map data representing a first map, the first map data being received from an external server (see at least [0005], [0030], and [0034-0036], Kaplan further teaches the received map data (“outlined template outlining at least one physical object from the geographic data for a particular geographic location”)), the second map data representing the map (see at least [0036], [0041], and [0065-0066], Kaplan teaches the second map data represents the highly accurate map which contains corrections for  the first data and therefore represents the highly accurate map.), the second map data being transmitted to the external server (see at least [0036], [0041], and [0065-0066]); 
a localization sensor system to determine a position of the mobile device (see at least [0026], [0030], and [0034], [0039], and [0059], Kaplan teaches a location sensor system “position circuitry” and “GPS” which are designed to determine a highly accurate position of the mobile device.); 
a surroundings sensor system to detect surroundings data values (see at least [0021], [0023], [0035-0036], [0048], [0050], and [fig. 1]), the surroundings data values representing surroundings of the mobile device (see at least [0021], [0023], [0035-0036], [0048], [0050], and [fig. 1]); 
a display unit to display the first map and the map (see at least [0036-0037], [0055], and [Fig. 2 and 8], Kaplan teaches a display unit “display” 211 for displaying the first map and /or highly accurate map (see e.g. 800), “a graphical representation 800 of the outline template, the outline template represents a the outline template of the geographical data represents of the first map and the image data “the geo-referenced image data” represents the second map.); an input means to detect an input signal, the input signal causing at least one change of the maps, including the first map and the map, as a function of the position and/or the surroundings (see at least [0029], [0036], [0041], and [0056], Kaplan teaches an input signal causing at least one change to the first/highly accurate map (the display 211 may indicate that the error report was generated and provided the user with a selection of saving the error report, sending the error report to the developer 101, or deleting the error report,). The user makes the selection by way of the input device 203 and further the controller 200 uses the error report to update the geographic data.), and wherein the first map is transmitted from an external server to the mobile device (see at least [0034], Kaplan teaches a mobile device receiving from the server 120 at least a portion of an outline template, geographic data, etc.), the map is transmitted from the mobile device to the external server (see at least [0022] and [0036], Kaplan teaches combining image data with location data of the mobile device and transmitting the combined data to the map developer 101 which is remote from the mobile device and includes server 120.),
However, Kaplan do not specifically teach wherein the position of the mobile device is determined at regular intervals and the surroundings features are detected so that distances and orientations of the surroundings features with respect to the mobile device are determined, wherein respective positions of the surroundings features are derived with vector addition, and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit. 
Aoki teaches wherein the position of the mobile device is determined at regular intervals and the surroundings features are detected so that distance and orientations of the surroundings features with respect to the mobile device are determined (see at least [0049-0050], [0061], and [0095], Aoki teaches determining self-position of apparatus while moving by receiving images in time series and further determining objects/obstacles (surrounding features) distances with respect to the self-position estimation apparatus and feature points of the object/obstacles (e.g. corner(s) of the building), thus implying orientation of the building.), wherein respective positions of the surroundings features are derived with vector addition (see at least [0058-0059] and [0063-0064]), and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit (see at least [0036], [0049-0050], [0082], and [0104]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan to incorporate the teachings of Aoki wherein the position of the mobile device is determined at regular intervals and the surroundings features are detected so that distances and orientations of the surroundings features with respect to the mobile device are determined, wherein respective positions of the surroundings features are derived with vector addition, and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit. As both inventions are related to map developing or creating in which Kaplan teaches that the mobile device could be carried by a vehicle or mounted therefore updating the geographic database running on the vehicle (see para 0023) and Aoki teaches map creation by receiving images from image receiver mounted on a car for self-position estimation (see para 0065 and 0048]). This would be done to improve in creating a map which is applicable to an estimation of self-positioning and therefore increasing accuracy of estimating self-position (see Aoki para 0007 and 0011). 
However, Kaplan as modified by Aoki do not specifically teach wherein the first map and the map are provided to operate an automated vehicle.
Breed teaches wherein the first map and the map are provided to operate an automated vehicle (see at least 0091], [0096], [0258], [0422], and [0429]), Breed et al teaches transmitting map data to the cloud for updated map and creating a map database for newly updated maps, Breed et al further teaches providing the newly updated map to automated vehicles for operating the automated vehicles.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan as modified by Aoki teachings of mobile device mounted and image receiver mounted on the vehicles (car) for map developing/creating to incorporate the teachings of Breed wherein the first map and the map are provided to operate an automated vehicle. As breed is also related to creating a map for a vehicle to enable correction of vehicle positioning (see Breed abstract and para 0187). This would be done to increase the safety of vehicles on a road by improving accuracy of maps of the roads provided to vehicles (see Breed et al para 0004, 0253, and 0434).
With respect to claim 14, Kaplan teaches wherein the localization sensor system includes a GNSS unit (see at least [0030] and [0058-0059]), the GNSS unit being configured to receive correction data so that the mobile device is localized in a highly precise manner (see at least [0030] and [0058-0059]). 
With respect to claim 15, Kaplan teaches wherein the input means is configured to detect the input signal with pressure onto the input means (see at least [0029-0030]).
With respect to claim 16, Kaplan teaches wherein the surroundings sensor system is configured to detect the surroundings of the mobile device so that a length ratio and/or proportions of at least one object in the surroundings are detected (see at least [0045-0047] and [0053]), the length ratio and/or the proportions of the at least one object being used to change the first map and/or the map (see at least [0045-0047] and [0053]).
With respect to claim 20, Kaplan teaches a server configured to receive and transmit a map, the server comprising (see at least [0005], [0030], [0034-0036]): 
a second transceiver unit to transmit first map data and to receive second map data, the first map data representing a first map (see at least [0005], [0030], [0034-0036], and [0063-0064], Kaplan teaches a server for reception and transmission of first map data and corrected map data.), the first map data being transmitted to the mobile device (see at least [0005], [0030], and [0034-0036], Kaplan further teaches the received map data (“outlined template outlining at least one physical object from the geographic data for a particular geographic location” to a mobile device.)), the second map data representing the map (see at least [0036], [0041], and [0065-0066], Kaplan teaches the second map data represents the highly accurate map which contains corrections for  the first data and therefore represents the highly accurate map.), the second map data being received from the mobile device (see at least [0036], [0041], and [0065-0066]). 
a first transceiver unit to receive the first map data and to transmit the second map data (see at least [0005], [0030], and [0034-0036], Kaplan teaches communication interface for reception and transmission of first map data.); 
a localization sensor system to determine a position of the mobile device (see at least [0026], [0030], and [0034], [0039], and [0059], Kaplan teaches a location sensor system “position circuitry” and “GPS” which are designed to determine a highly accurate position of the mobile device.); 
a surroundings sensor system to detect surroundings data values, the surroundings data values representing surroundings of the mobile device (see at least [0021], [0023], [0035-0036], [0048], [0050], and [fig. 1]); 
a display unit to display maps, including the first map and the map (see at least [0036-0037], [0055], and [Fig. 2 and 8], Kaplan teaches a display unit “display” 211 for displaying the first map and /or highly accurate map (see e.g. 800), “a graphical representation 800 of the outline template, the outline template represents a the outline template of the geographical data represents of the first map and the image data “the geo-referenced image data” represents the second map.); and 
an input means to detect an input signal, the input signal causing at least one change of the maps, including the first map and the map, as a function of the position and/or the surroundings (see at least [0029], [0036], [0041], and [0056], Kaplan teaches an input signal causing at least one change to the first/highly accurate map (the display 211 may indicate that the error report was generated and provided the user with a selection of saving the error report, sending the error report to the developer 101, or deleting the error report,). The user makes the selection by way of the input device 203 and further the controller 200 uses the error report to update the geographic data.), and 
wherein the first map is transmitted from an external server to the mobile device (see at least [0034], Kaplan teaches a mobile device receiving from the server 120 at least a portion of an outline template, geographic data, etc.), the map is transmitted from the mobile device to the external server (see at least [0022] and [0036], Kaplan teaches combining image data with location data of the mobile device and transmitting the combined data to the map developer 101 which is remote from the mobile device and includes server 120.)
However, Kaplan do not specifically teach wherein the position of the mobile device is determined at regular intervals and the surroundings features are detected so that distances and orientations of the surroundings features with respect to the mobile device are determined, wherein respective positions of the surroundings features are derived with vector addition, and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit.
Aoki teaches wherein the position of the mobile device is determined at regular intervals and the surroundings features are detected so that distances and orientations of the surroundings features with respect to the mobile device are determined (see at least [0049-0050], [0061], and [0095], Aoki teaches determining self-position of apparatus while moving by receiving images in time series and further determining objects/obstacles (surrounding features) distances with respect to the self-position estimation apparatus and feature points of the object/obstacles (e.g. corner(s) of the building), thus implying orientation of the building.), wherein respective positions of the surroundings features are derived with vector addition (see at least [0058-0059] and [0063-0064]), and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit (see at least [0036], [0049-0050], [0082], and [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan to incorporate the teachings of Aoki wherein the position of the mobile device is determined at regular intervals and the surroundings features are detected so that distances and orientations of the surroundings features with respect to the mobile device are determined, wherein respective positions of the surroundings features are derived with vector addition, and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit. As both invention are related to map developing or creating in which Kaplan teaches that the mobile device could be carried by a vehicle or mounted, therefore updating the geographic database running on the vehicle (see para 0023) and Aoki teaches map creation by receiving images from image receiver mounted on a car for self-position estimation (see para 0065 and 0048]). This would be done to improve in creating a map which is applicable to an estimation of self-positioning and therefore increasing accuracy of estimating self-position (see Aoki para 0007 and 0011). 
Furthermore, Kaplan as modified by Aoki do not specifically teach an interface configured to provide the first map and the map so that the first map and/or the map are retrievable by at least one automated vehicle for operating the automated vehicle, and the first map and the map are provided to operate an automated vehicle. 
Breed teaches an interface to provide the maps, including the first map and the map so that the first map and/or the map are retrievable by at least one automated vehicle for operating the automated vehicle (see at least 0091], [0096], [0258], [0422], and [0429]), Breed et al teaches transmitting map data to the cloud for updated map and creating a map database for newly updated maps, Breed et al further teaches providing the newly updated map to automated vehicles for operating the automated vehicles.); and the first map and the map are provided to operate an automated vehicle (see at least 0091], [0096], [0258], [0422], and [0429]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan as modified by Aoki teachings of mobile device mounted and image receiver mounted on the vehicles (car) for map developing/creating to incorporate the teachings of Breed of an interface configured to provide the first map and the map so that the first map and/or the map are retrievable by at least one automated vehicle for operating the automated vehicle, and the first map and the map are provided to operate an automated vehicle. As breed is also related to creating a map for a vehicle to enable correction of vehicle positioning (see Breed abstract and para 0187). This would be done to increase the safety of vehicles on a road by improving accuracy of maps of the roads provided to vehicles (see Breed et al para 0004, 0253, and 0434). 
With respect to claim 21, Kaplan teaches a memory unit which stores the maps, including the first map and the map (see at least [0036] and [0063]).
With respect to claim 23, Kaplan teaches a method for transmitting and providing a first and/or a map, the method comprising (see at least [0005] and [0021]): 
transmitting, via an external server, the first map from the external server to a mobile device (see at least [0005], [0030], and [0034-0036], Kaplan teaches communication interface for reception and transmission of first map data.), the external server including a second transceiver unit to transmit the first map data and to receive second map data (see at least [0005], [0030], and [0034-0036], Kaplan teaches communication interface for reception and transmission of first map data.), the first map data representing the first map (see at least [0005], [0030], and [0034-0036], Kaplan further teaches the received map data (“outlined template outlining at least one physical object from the geographic data for a particular geographic location”)), the first map data being transmitted to the mobile device (see at least [0005], [0030], and [0034-0036]), the second map data representing the map (see at least [0036], [0041], and [0065-0066], Kaplan teaches the second map data represents the highly accurate map which contains corrections for  the first data and therefore represents the highly accurate map.), the second map data being received from the mobile device (see at least [0036], [0041], and [0065-0066]); wherein the mobile device including a first transceiver unit to receive the first map data from the external server and to transmit the second map data to the external server (see at least [0005], [0030], and [0034-0036], Kaplan teaches communication interface for reception and transmission of first map data.); 
determining, via a localization sensor system a position of the mobile device (see at least [0026], [0030], and [0034], [0039], and [0059], Kaplan teaches a location sensor system “position circuitry” and “GPS” which are designed to determine a highly accurate position of the mobile device.);
detecting, via a surroundings sensor system surroundings data values (see at least [0021], [0023], [0035-0036], [0048], [0050], and [fig. 1]), the surroundings data values representing surroundings of the mobile device (see at least [0021], [0023], [0035-0036], [0048], [0050], and [fig. 1]); 
displaying, via a display unit the maps, including the first map and the map (see at least [0036-0037], [0055], and [Fig. 2 and 8], Kaplan teaches a display unit “display” 211 for displaying the first map and /or highly accurate map (see e.g. 800), “a graphical representation 800 of the outline template, the outline template represents a the outline template of the geographical data represents of the first map and the image data “the geo-referenced image data” represents the second map.); 
detecting, via an input means, an input signal (see at least [0029], [0036], [0041], and [0056]), the input signal causing at least one change of the maps, including the  first map and the map, as a function of the position and/or the surroundings (see at least [0029], [0036], [0041], and [0056], Kaplan teaches an input signal causing at least one change to the first/highly accurate map (the display 211 may indicate that the error report was generated and provided the user with a selection of saving the error report, sending the error report to the developer 101, or deleting the error report,). The user makes the selection by way of the input device 203 and further the controller 200 uses the error report to update the geographic data.); 
transmitting, via the mobile device, the map from the mobile device to the external server (see at least [0036], [0041], and [0065-0066]). 
However, Kaplan do not specifically teach wherein the position of the mobile device is determined at regular intervals and the surroundings features are detected so that distances and orientations of the surroundings features with respect to the mobile device are determined, wherein respective positions of the surroundings features are derived with vector addition, and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit. 
Aoki teaches wherein the position of the mobile device is determined at regular intervals and the surroundings features are detected so that distances and orientations of the surroundings features with respect to the mobile device are determined (see at least [0049-0050], [0061], and [0095], Aoki teaches determining self-position of apparatus while moving by receiving images in time series and further determining objects/obstacles (surrounding features) distances with respect to the self-position estimation apparatus and feature points of the object/obstacles (e.g. corner(s) of the building), thus implying orientation of the building.), wherein respective positions of the surroundings features are derived with vector addition (see at least [0058-0059] and [0063-0064]), and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit (see at least [0036], [0049-0050], [0082], and [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan to incorporate the teachings of Aoki wherein the position of the mobile device is determined at regular intervals and the surroundings features are detected so that distances and orientations of the surroundings features with respect to the mobile device are determined, wherein respective positions of the surroundings features are derived with vector addition, and wherein distances and/or orientations are determined by the surroundings sensor system, which includes a stereo camera and a corresponding evaluation unit. As both inventions are related to map developing or creating in which Kaplan teaches that the mobile device could be carried by a vehicle or mounted, therefore updating the geographic database running on the vehicle (see para 0023) and Aoki teaches map creation by receiving images from image receiver mounted on a car for self-position estimation (see para 0065 and 0048]). This would be done to improve in creating a map which is applicable to an estimation of self-positioning and therefore increasing accuracy of estimating self-position (see Aoki para 0007 and 0011). 
Furthermore, Kaplan as modified by Aoki do not specifically teach providing, via an interface, maps, including the first map and the map, so that the maps, including the first map and the map are retrievable by at least one automated vehicle for operating the automated vehicle, and the first and the map are provided to operate an automated vehicle.
 Breed teaches providing, via an interface, maps, including the first map and the highly precise map, so that the maps, including the first map and the highly precise map are retrievable by at least one automated vehicle for operating the automated vehicle (see at least 0091], [0096], [0258], [0422], and [0429]), Breed et al teaches transmitting map data to the cloud for updated map and creating a map database for newly updated maps, Breed et al further teaches providing the newly updated map to automated vehicles for operating the automated vehicles.), and the first and the map are provided to operate an automated vehicle (see at least 0091], [0096], [0258], [0422], and [0429]), Breed et al teaches transmitting map data to the cloud for updated map and creating a map database for newly updated maps, Breed et al further teaches providing the newly updated map to automated vehicles for operating the automated vehicles.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan as modified by Aoki teachings of mobile device mounted and image receiver mounted on the vehicles (car) for map developing/creating to incorporate the teachings of Breed for providing, via an interface, maps, including the first map and the map, so that the maps, including the first map and the map are retrievable by at least one automated vehicle for operating the automated vehicle, and the first and the map are provided to operate an automated vehicle. As breed is also related to creating a map for a vehicle to enable correction of vehicle positioning (see Breed abstract and para 0187). This would be done to increase the safety of vehicles on a road by improving accuracy of maps of the roads provided to vehicles (see Breed et al para 0004, 0253, and 0434).

Claims 17-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (US 20120135745 A1) in view of Aoki (US 20160196654 A1) in view of Breed et al (US 20190271550 A1) in view of Stahlin et al (US 20140025292 A1).
With respect to claim 17, Kaplan as modified by Aoki do don’t specifically teach wherein the at least one object includes a traffic route, the surroundings sensor system being configured to detect a number of traffic lanes of a traffic route and/or a width of a respective traffic lane and/or a course of the respective traffic lane as the length ratio and/or the proportions. Stahlin teaches wherein the at least one object includes a traffic route (see at least [0020], [0028-0029], [0085], and [0134]), the surroundings sensor system being configured to detect a number of traffic lanes of a traffic route and/or a width of a respective traffic lane and/or a course of the respective traffic lane as the length ratio and/or the proportions (see at least [0020], [0028-0029], [0085], and [0134]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan’s teachings as modified by Aoki to incorporate the teachings of Stahlin system and method for updating a digital map in a driver assistance system wherein the at least one object is designed as a traffic route, the surroundings sensor system being configured to detect a number of traffic lanes of a traffic route and/or a width of a respective traffic lane and/or a course of the respective traffic lane as the length ratio and/or the proportions. This would be done increase vehicle and road safety by improving the digital map information, volume, and precision and also the type of information (see Stahlin et al para 0004 and 0007). 
With respect to claim 18, Kaplan as modified by Aoki do not specifically teach wherein the mobile device is movable. Stahlin teaches wherein the mobile device is movable (see at least [0015-0017] and [0085-0086], Stahlin et al teaches movable devices “vehicles” in which they capture surroundings data and being used to update the map data.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan’s teachings as modified by Aoki to incorporate the teachings of Stahlin system and method for updating a digital map in a driver assistance system wherein the mobile device is movable. This would be done increase vehicle and road safety by improving the digital map information, volume, and precision and also the type of information (see Stahlin et al para 0004 and 0007). 
With respect to claim 19, Kaplan as modified by Aoki do not specifically teach wherein the map includes a time stamp which represents validity of the map. Stahlin teaches wherein the map includes a time stamp which represents validity of the map (see at least [0017-0018], [0067-0068], and [0133]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan’s teachings to incorporate the teachings of Stahlin system and method for updating a digital map in a driver assistance system wherein the map includes a time stamp which represents validity of the map. This would be done increase vehicle and road safety by improving the digital map information, volume, and precision and also the type of information (see Stahlin et al para 0004 and 0007). 
With respect to claim 22, Kaplan as modified by Aoki and Breed do not specifically teach wherein the map includes a time stamp which represents a validity duration of the map, and the interface is configured so that the first map or the map is provided as a function of the validity duration. 
Stahlin teaches wherein the map includes a time stamp which represents a validity duration of the map (see at least [0017-0018], [0067-0068], and [0133]), and the interface is configured so that the first map or the map is provided as a function of the validity duration (see at least [0017-0018], [0067-0068], and [0133]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan’s teachings as modified by Aoki and Breed teachings to incorporate the teachings of Stahlin system and method for updating a digital map in a driver assistance system wherein the map includes a time stamp which represents a validity duration of the map, and the interface is configured so that the first map or the map is provided as a function of the validity duration. This would be done increase vehicle and road safety by improving the digital map information, volume, and precision and also the type of information (see Stahlin para 0004 and 0007).
With respect to claim 24, Kaplan as modified by Aoki and Breed do not specifically teach wherein the map includes a time stamp which represents a validity duration of the map, the first map or the map being provided as a function of the validity duration. Stahlin teaches wherein the map includes a time stamp which represents a validity duration of the map (see at least [0017-0018], [0067-0068], and [0133]), the first map or the map being provided as a function of the validity duration (see at least [0017-0018], [0067-0068], and [0133]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaplan’s teachings as modified by Aoki and Breed teachings to incorporate the teachings of Stahlin system and method for updating a digital map in a driver assistance system wherein the map includes a time stamp which represents a validity duration of the map, the first map or the map being provided as a function of the validity duration. This would be done increase vehicle and road safety by improving the digital map information, volume, precision and the type of information (see Stahlin para 0004 and 0007).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.K./Examiner, Art Unit 3667    
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667